Citation Nr: 1008968	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  06-31 601A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for postoperative radical 
prostatectomy residuals, currently evaluated as 40% 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from August 1969 to June 1971.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a January 2005 rating action that 
reduced the rating for postoperative radical prostatectomy 
residuals from 100% to 40% from April 2005.  By rating action 
of June 2006, the RO continued the 100% rating through August 
2006, and reduced it to 40% from September 2006.  The Veteran 
appeals the 40% rating as inadequate.

By decisions of August 2008 and August 2009, the Board 
remanded the issue on appeal to the RO for further 
development of the evidence and for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's postoperative radical prostatectomy 
residuals are manifested by urinary frequency, and urinary 
incontinence requiring the wearing of absorbent materials 
which must be changed less than 4 times per day, without 
evidence of renal dysfunction or reoccurrence or metastasis 
of cancer.


CONCLUSION OF LAW

The criteria for a rating in excess of 40% for postoperative 
radical prostatectomy residuals are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.115a, 4.115b, Diagnostic Codes 7527, 7528 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

A September 2008 post-rating RO letter informed the Veteran 
and his representative of the VA's responsibilities to notify 
and assist him in his claim, and of what was needed to 
establish entitlement to an increased rating (evidence 
showing that a service-connected disability had increased in 
severity).  That letter also informed him that a service-
connected disability would be assigned a rating by applying 
relevant Diagnostic Codes (DCs) which provide for a range in 
severity from 0% to 100%, based on the nature and symptoms of 
the condition, their severity and duration, and their impact 
upon employment.  The letter also provided examples of the 
types of medical and lay evidence that the Veteran may submit 
(or ask the VA to obtain) that are relevant to establishing 
entitlement to higher compensation - e.g., competent lay 
statements describing symptoms, medical records, employer 
statements, and other evidence.  Thereafter, he was afforded 
opportunities to respond.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

Additionally, the latter 2008 RO letter provided notice that 
the VA would make reasonable efforts to help the appellant 
get evidence necessary to support his claim, such as medical 
records (including private medical records), if he provided 
enough information, and, if needed, authorization, to obtain 
them, and further specified what evidence the VA had 
received; what evidence the VA was responsible for obtaining, 
to include Federal records; and the type of evidence that the 
VA would make reasonable efforts to get.  The Board thus 
finds that the 2008 RO letter satisfies the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a claimant of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by the claimant.  As 
indicated above, all 3 content of notice requirements have 
been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were not furnished to the Veteran 
prior to the January 2005 rating action on appeal.  However, 
the Board finds that the delay in issuing the full 
38 U.S.C.A. § 5103(a) notice did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 ((Fed. Cir. 2006).  After the 
issuance of the 2008 notice letter and providing the Veteran 
additional opportunities to furnish information and/or 
evidence pertinent to the increased rating claim under 
consideration, the RO readjudicated it on the basis of all 
the evidence of record, as reflected in the May and December 
2009 Supplemental Statements of the Case (SSOCs).  Hence, the 
Board finds that any VA failure to fulfill VCAA notice 
requirements prior to the RO's initial adjudication of the 
claim is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2008).  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that, in rating cases, a claimant must be informed of the 
rating formula for all possible schedular ratings for an 
applicable rating code.  In this case, the Board finds that 
pertinent rating code information was furnished to the 
Veteran in the August 2006 SOC, and that this suffices for 
Dingess/Hartman.  The RO also afforded him proper notice 
pertaining to the degree of disability and effective date 
information in a March 2006 letter.    
 
Additionally, the Board finds that all necessary development 
on the increased rating claim currently under consideration 
has been accomplished.  The RO, on its own initiative and 
pursuant to the Board remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, including post-
service VA medical records up to 2009.  The Veteran was most 
recently afforded a comprehensive VA examination in November 
2009.  Significantly, he has not identified, and the record 
does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  In January and March 2010, the veteran's 
representative stated that he had no additional comment or 
argument to submit in connection with the claim, and that the 
record appeared to be complete.  The record also presents no 
basis to further develop the record to create any additional 
evidence for consideration in connection with the increased 
rating matter on appeal.  The Veteran failed to respond to 
the RO's October 2009 request that he complete and return a 
form authorizing release to the VA of copies of clinical 
records of private follow-up medical treatment and evaluation 
for postoperative radical prostatectomy residuals.    

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the increased 
rating claim on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

Under the applicable criteria of 38 C.F.R. § 4.115b, DC 7528, 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure, a 100% rating 
for malignant neoplasms of the genitourinary system shall 
continue with a mandatory VA examination at the expiration of 
6 months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e) (2009).  If there has been no local 
reoccurrence or metastasis, the residuals are to be rated as 
voiding or renal dysfunction, whichever is predominant.

Under the applicable criteria of 38 C.F.R. § 4.115b, DC 7527, 
prostate gland injuries, infections, hypertrophy, and 
postoperative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.

Under the applicable criteria of 38 C.F.R. § 4.115a, renal 
dysfunction requiring regular dialysis, or precluding more 
than sedentary activity from 1 of the following: persistent 
edema and albuminuria; or, BUN more than 80mg%; or, 
creatinine more than 8mg%; or, markedly decreased function of 
the kidney or other organ systems, especially cardiovascular, 
warrants a 100% rating.  Persistent edema and albuminuria 
with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion warrants an 
80% rating.  Constant albuminuria with some edema; or, 
definite decrease in kidney function; or, hypertension at 
least 40% disabling under DC 7101 warrants a 60% rating.  The 
next available rating is 30%.

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding.  Continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than 4 
times per day warrants a 60% rating.  A 40% rating is 
assigned where the absorbent materials must be changed 2 to          
4 times per day.  

As to urinary frequency, a daytime voiding interval of less 
than 1 hour, or awakening to void 5 or more times per night 
warrants a 40% rating.  A rating in excess of 40% is not 
available for urinary frequency.

Ratings in excess of 30% are not available for obstructed 
voiding or urinary tract infection.

The Veteran contends that his postoperative radical 
prostatectomy residuals are more disabling that currently 
evaluated.  However, the Board finds that the evidence 
provides no basis for more than a 40% schedular rating under 
either 38 C.F.R. § 4.115b or § 4.115a, as there has been no 
evidence of the symptoms required for a 60% or higher rating 
at any time during the rating period under consideration.

March 2006 VA outpatient examination noted occasional but 
unspecified incontinence.

On October 2008 VA urological examination, the Veteran gave a 
history of normal PSA tests since a radical retropubic 
prostatectomy for carcinoma of the prostate in 2004.  He 
complained of unspecified post-surgical incontinence, 
urgency, frequency, and difficulty urinating.  On 
examination, the external genitalia were normal, and there 
was no suggestion of any prostate tumor residuals.

On March 2009 VA urological examination, the Veteran 
complained of unspecified post-surgical incontinence.  He 
denied ever having adjuvant or neoadjuvant radiation or 
chemotherapy.  

On November 2009 VA urological examination, a radical 
prostatectomy for prostate cancer was noted to have been 
performed in March 2005.  No metastatic cancer was found, and 
the margins were negative.  No adjuvant treatment such as 
hormonal treatment or external beam radiation therapy was 
performed.  After surgery, the Veteran developed urinary 
incontinence, and currently used 1 absorbent pad at night and 
2 during the daytime.  The physician noted that he had not 
been diagnosed with renal failure.  He arose at night on the 
average of 4 times to void the bladder.  During the day, he 
voided approximately 12 times.  He reported no difficulties 
with voiding, and no dysuria.  He was incontinent of urine.  
His current treatment had not included repeated 
catheterizations, dilatations, drainage procedures, dietary 
therapy, renal medications, or frequent per year invasive or 
non-invasive procedures.  On examination, the Veteran had no 
cardiovascular problems, and he was not on renal dialysis.  
On inspection and palpation, the phallus was normal, and the 
testicles were of normal size and consistency.  The prostate 
was surgically absent, and there was no evidence of 
recurrence of cancer.  There was no testicular atrophy.  
Sensations and reflexes were normal.  No other residuals of 
genitourinary disease or malignancy were noted.  The 
diagnosis was adenocarcinoma of the prostate status post 
radical prostatectomy, with complications of urinary 
incontinence, and without any evidence of reoccurrence so 
far.

Clearly, the above evidence provides no basis for a schedular 
rating in excess of 40% for postoperative radical 
prostatectomy residuals under either 38 C.F.R. § 4.115b or 
§ 4.115a at any time during the rating period under 
consideration, as there has been no evidence of the symptoms 
required for a 100% rating under 38 C.F.R. § 4.115b, DC 7528, 
i.e., local reoccurrence or metastasis of the veteran's 
prostate cancer, or a 60% rating under 38 C.F.R. § 4.115a, DC 
7527, i.e., voiding dysfunction with continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  Rather, the Board finds that the above 
evidence shows that those delineated symptoms are not 
characteristics of the veteran's current postoperative 
radical prostatectomy residuals.  In this regard, the Board 
notes the November 2009 VA physician's findings that there 
has been no reoccurrence of prostate cancer, and that the 
Veteran wore absorbent materials which had to be changed less 
than 4 times per day.  The Board also notes that a rating for 
renal dysfunction is not applicable in this case, in view of 
the November 2009 VA examiner's finding that the Veteran had 
not been diagnosed with any renal failure.  Moreover, the 
applicable criteria do not provide a rating in excess of 40% 
for urinary frequency or 30% for obstructed voiding or 
urinary tract infection.

Additionally, the Board finds that there is no showing that, 
at any time during the rating period under consideration, the 
residual scrotal vasectomy scar disability has reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extraschedular basis 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  Thun 
v. Peake, 22 Vet. App. 111 (2008), provides a 3-step inquiry 
for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular ratings for a service-
connected disability are inadequate.  Second, if the 
schedular rating does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the 
Board must determine whether his disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture, and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the VA Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, his disability picture requires 
the assignment of an extraschedular rating.

With respect to the first step of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular ratings for the service-
connected residual scrotal vasectomy scars are inadequate.  A 
comparison between the level of severity and symptomatology 
of the veteran's postoperative radical prostatectomy 
residuals with the established criteria found in the rating 
schedule shows that the rating criteria reasonably describe 
his disability level and symptomatology; as discussed above, 
the rating criteria considers local reoccurrence or 
metastasis of prostate cancer, voiding and renal dysfunction, 
urinary frequency, obstructed voiding, and urinary tract 
infection.

Moreover, the Board further observes that the Veteran does 
not exhibit other related factors such as those provided by 
the regulation as "governing norms."  In this case, the 
veteran's symptoms and clinical findings as documented in 
medical reports up to 2009 do not objectively show that his 
postoperative radical prostatectomy residuals alone markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned schedular rating), or require frequent periods 
of hospitalization, or otherwise render impractical the 
application of the regular schedular standards, and the Board 
finds that the assigned schedular rating for that disability 
is adequate in this case.  On September 2005 VA examination, 
the Veteran was noted to be employed in the electrical 
section of an automotive shop.  Although on March 2006 VA 
outpatient examination the Veteran was noted to have been 
laid off from the automotive plant, and the Veteran reported 
in an October 2006 statement that he had been laid off from 
work in November 2005, this was not reported to have been due 
to his postoperative radical prostatectomy residuals.  On 
November 2009 VA examination, the physician stated that the 
veteran's post-surgical condition affected his activities of 
daily living because of frequent voiding and incontinence, 
but no effects of his surgery on his employment were 
described.
               
In short, there is nothing in the record to indicate that the 
service-connected postoperative radical prostatectomy 
residuals on appeal cause impairment with employment over and 
above that which is contemplated in the assigned schedular 
rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that a disability rating itself is recognition that 
industrial capabilities are impaired).  The Board points out 
that a percentage schedular rating represents average 
impairment in earning capacity resulting from a disease and 
injury and its residual conditions in civil occupations, and 
that, generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Hence, the Board concludes that the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).   

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Hart, inasmuch as the 
factual findings up to 2009 do not show distinct time periods 
where the disability at issue exhibited symptoms that would 
warrant different ratings, and that the evidence does not 
support a rating in excess of 40% for postoperative radical 
prostatectomy residuals, which claim thus must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 40% for postoperative radical 
prostatectomy residuals is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


